Prosecution Reopened After Appeal Brief – Supervisory Approval
In view of the Appeal Brief  filed on 7/28/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825                                                                                                                                                                                                        assisting Art Unit 2895
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al  (US 2017/0358510 A1)(“Park”) in view of  Yilmaz et al (US 2007/0235886 A1)(“Yilmaz”).
Park discloses a first semiconductor device formed on a semiconductor substrate and a second semiconductor device formed on the same substrate (para. 0008), the first and second semiconductor device having a common drain electrode (para. 0008), the devices on a wafer level chip-scale package (para. 0041), the chip scale package includes a power semiconductor (para. 0008) and the first semiconductor device and the second semiconductor device are MOSFEt devices (para. 0014) and the substrate which includes the first and second MOSFET devices includes a backmetal  layer (para. 0022).  Fig. 5 shows a wafer level chip-scale package which includes first and second trench MOSFET devices with trench gates 50 (para. 0063-0064).
Park is silent with respect to a “prefabricated” copper slab coupled directly to the back metal and configured to electrically couple the two or more MOSFETs together during operation of the two or more MOSFETs.  
Yilmaz discloses semiconductor die packages (para. 0020) for MOSFETs (para. 0023),  including the MOSFET dies on a metal substrate 118 (para. 0025) which is a slab, as the layer is thick (para. 0031), and which are attached by lamination to the semiconductor die 107b (para.  0025), which is a disclosure that the metal substrate is a prefabricated structure, in order for the chip and the metal substrate to be laminated, which implies that the metal substrate was prefabricated,  the metal substrate may be copper (para. 0031), and including that the semiconductor substrate may have first and second semiconductor die 177(a), 177(b) (para. 0046-0047 and Fig. 4). The metal substrate is a slab, as Yilmaz discloses the metal substrate can be thick, for example 100-200 microns thick (para. 0031).  The back metal couples the two MOSFETs to each other, as Yilmaz discloses in Fig. 4 the first and second die 177(a) and 177(b) are electrically coupled to the metal substrate 119 through back metallization of each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the prefabricated copper slab disclosed by Yilmaz with the device disclosed by Park in order to obtain the benefit disclosed by Yilmaz of lower on-resistance and better properties such as lower 0n-resistance as disclosed by Yilmaz (Yilmaz, para. 0004).
Re claim 2: Yilmaz discloses the on resistance is reduced by the packages disclosed by Yilmaz (para. 0059).
Re claim 3:  Yilmaz discloses the prefabricated metal slab is not formed as part of the backmetal during processing, as Yilmaz discloses the MOSFET dies on a metal substrate 118 (para. 0025) which are attached by lamination to the semiconductor die 107b (para.  0025), which is a disclosure that the metal substrate is a prefabricated structure, in order for the chip and the metal substrate to be laminated, which implies that the metal substrate was prefabricated.
Re claims 4-5:  Yilmaz discloses the copper slab is a thickness which overlaps the recited thickness recited in both claims 4 and 5,  as Yilmaz discloses the metal substrate can be thick, for example 100-200 microns thick (para. 0031),  therefore the recited thickness is obvious (MPEP 2144.05).
The reasons for combining the references are the same as stated above in the rejected of claim 1.






Claims 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al  (US 2017/0358510 A1)(“Park”) in view of   Yilmaz et al (US 2007/0235886 A1)(“Yilmaz”) as applied to claim 1 above, and further in view of You Yang (US 2005/0156325 A1).
Park in view of Yilmaz discloses the limitations of claim 1 as stated above.  Park in view of Yilmaz is silent with respect to the recited materials for the coupling layer for between the chip backmetal and the slab.
You Yang, in the same field of endeavor of die attach process (Abstract) discloses solder for attaching the backmetal of the die to a metal substrate (para 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by You Yang with the device disclosed by Park in view of Yilmaz in order to obtain the benefit of a uniform bond and lower temperatures as disclosed by You Yang  (para. 0019).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al  (US 2017/0358510 A1)(“Park”) i  Yilmaz et al (US 2007/0235886 A1)(“Yilmaz”) as applied to claim 1 above, and further in view of You Yang (US 2005/0156325 A1) and of Okita et al (US 2017/0263502 A1)(“Okita”).
Park in view of  Yilmaz discloses the limitations of claim 1 as stated above.  Park in view of Yilmaz is silent with respect to the recited materials for  the chip backmetal .
You Yang, in the same field of endeavor of die attach process (Abstract) discloses solder for attaching the backmetal of the die to a metal substrate (para 0061) and discloses the material TiN/NiV/Ag (para. 0059) for the backmetal .

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have used the material disclosed by You Yang in the device disclosed by Park in view of Yilmaz in order to obtain the benefit of that solder reacts well with the backmetal material disclosed by You Yang (para. 0059 of You Yang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Okita with the device disclosed by Park in view of  Yilmaz  and You Yang because Okita discloses the material may be in layers or may be an alloy,and is of art recognized equivalence for the same purpose (MPEP 2144.06).


Claims 8-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al  (US 2017/0358510 A1)(“Park”) in view of   Yilmaz et al (US 2007/0235886 A1)(“Yilmaz”).
Park discloses a first semiconductor device formed on a semiconductor substrate and a second semiconductor device formed on the same substrate (para. 0008), the first and second semiconductor device having a common drain electrode (para. 0008), the devices on a wafer level chip-scale package (para. 0041), the chip scale package includes a power semiconductor (para. 0008) and the first semiconductor device and the second semiconductor device are MOSFEt devices (para. 0014) and the substrate which includes the first and second MOSFET devices includes a backmetal  layer (para. 0022).  Fig. 5 shows a wafer level chip-scale package which includes first and second trench MOSFET devices with trench gates 50 (para. 0063-0064).

Yilmaz discloses semiconductor die packages (para. 0020) for MOSFETs (para. 0023),  including the MOSFET dies on a metal substrate 118 (para. 0025), and in Fig. 7 the portion 504, which is the metal substrate  , the substrate may be copper (para. 0031), is disclosed to be a copper section (Fig. 7), as a section is defined as “a distinct part”(Merriam-Webster’s Collegiate Dictionary, 1982), and the metal substrate  which are attached by lamination to the semiconductor die 107b (para.  0025), which is a disclosure that the metal substrate is a prefabricated structure, in order for the chip and the metal substrate to be laminated, which implies that the metal substrate was prefabricated,  the metal substrate may be copper (para. 0031), and including that the semiconductor substrate may have first and second semiconductor die 177(a), 177(b) (para. 0046-0047 and Fig. 4). The metal substrate is a slab, as Yilmaz discloses the metal substrate can be thick, for example 100-200 microns thick (para. 0031).  The back metal couples the two MOSFETs to each other, as Yilmaz discloses in Fig. 4 the first and second die 177(a) and 177(b) are electrically coupled to the metal substrate 119 through back metallization of each die (para. 0050 and Fig. 4).  Fig. 7 shows semiconductor dies 502(a) and 502(b) and the die would be not separated from each other during dicing, but rather the dicing results in the two die diced as a pair connected by the common metal layer 504 (par. 0058).  
Re claim 9: Yilmaz discloses the on resistance is reduced by the packages disclosed by Yilmaz (para. 0059).
Re claim 10:  Yilmaz discloses the prefabricated metal slab is not formed as part of the backmetal during processing, as Yilmaz discloses the MOSFET dies on a metal substrate 118 (para. 0025) which are attached by lamination to the semiconductor die 107b (para.  0025), which is a disclosure that 
Re claims 11-12:  Yilmaz discloses the copper slab is a thickness which overlaps the recited thickness recited in both claims 11 and 12,  as Yilmaz discloses the metal substrate can be thick, for example 100-200 microns thick (para. 0031),  therefore the recited thickness is obvious (MPEP 2144.05).
The reasons for combining the references are the same as stated above in the rejected of claim 8 above.


Claims 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al  (US 2017/0358510 A1)(“Park”) i  Yilmaz et al (US 2007/0235886 A1)(“Yilmaz”) as applied to claim 8 above, and further in view of You Yang (US 2005/0156325 A1).
Park in view of Yilmaz discloses the limitations of claim 8 as stated above.  Park in view of Yilmaz is silent with respect to the recited materials for the coupling layer for between the chip backmetal and the slab.
You Yang, in the same field of endeavor of die attach process (Abstract) discloses solder for attaching the backmetal of the die to a metal substrate (para 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by You Yang with the device disclosed by Park in view of Yilmaz in order to obtain the benefit of a uniform bond and lower temperatures as disclosed by You Yang  (para. 0019).

s 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of  Yilmaz et al (US 2007/0235886 A1)(“Yilmaz”) as applied to claim 8 above, and further in view of You Yang (US 2005/0156325 A1) and of Okita et al (US 2017/0263502 A1)(“Okita”).
 Park in view of Yilmaz discloses the limitations of claim 8 as stated above.  Park in view of Yilmaz is silent with respect to the recited materials for  the chip backmetal .
You Yang, in the same field of endeavor of die attach process (Abstract) discloses solder for attaching the backmetal of the die to a metal substrate (para 0061) and discloses the material TiN/NiV/Ag (para. 0059) for the backmetal .
Okita, in the same field of endeavor of power devices (para. 0059), discloses backmetal which include nickel, titanium, and silver in combination (para. 0059).  Okita also discloses the materials may be in layers or in combination in one layer(0059), which is a disclosure that the material may be an alloy.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have used the material disclosed by You Yang in the device disclosed by Park in view of Yilmaz in order to obtain the benefit of that solder reacts well with the backmetal material disclosed by You Yang (para. 0059 of You Yang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Okita with the device disclosed by Park in view of Yilmaz  and You Yang because Okita discloses the material may be in layers or may be an alloy,and is of art recognized equivalence for the same purpose (MPEP 2144.06).

Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Park et al  (US 2017/0358510 A1)(“Park”) i Yilmaz et al (US 2007/0235886 A1)(“Yilmaz”).
              Park in view of  Yilmaz discloses semiconductor die packages (para. 0020) for MOSFETs (para. 0023),  which is a slab, as the layer is thick (para. 0031), the package including the MOSFET dies on a 
Re claim 16: Park in view of  Yilmaz discloses the prefabricated metal slab is not formed as part of the backmetal during processing, as Yilmaz discloses the MOSFET dies on a metal substrate 118 (para. 0025) which are attached by lamination to the semiconductor die 107b (para.  0025), which is a disclosure that the metal substrate is a prefabricated structure, in order for the chip and the metal substrate to be laminated, which implies that the metal substrate was prefabricated.
Re claims 17 and 18: Yilmaz discloses the copper slab is a thickness which overlaps the recited thickness recited in both claims 17 and 18,  as Yilmaz discloses the metal substrate can be thick, for example 100-200 microns thick (para. 0031),  therefore the recited thickness is obvious (MPEP 2144.05).
The reasons for combining the references are the same as stated in the rejection of claim 15 above.



Claims 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al  (US 2017/0358510 A1)(“Park”) in view of  Yilmaz et al (US 2007/0235886 A1)(“Yilmaz”) as applied to claim 15 above, and further in view of You Yang (US 2005/0156325 A1).
Park in view of Yilmaz discloses the limitations of claim 15 as stated above.  Park in view of Yilmaz is silent with respect to the recited materials for the coupling layer for between the chip backmetal and the slab.
You Yang, in the same field of endeavor of die attach process (Abstract) discloses solder for attaching the backmetal of the die to a metal substrate (para 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by You Yang with the device disclosed by Park in view of Yilmaz in order to obtain the benefit of a uniform bond and lower temperatures as disclosed by You Yang  (You Yang, para. 0019).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al  (US 2017/0358510 A1)(“Park”) in view of   Yilmaz et al (US 2007/0235886 A1)(“Yilmaz”) as applied to claim 15 above, and further in view of You Yang (US 2005/0156325 A1) and of Okita et al (US 2017/0263502 A1)(“Okita”).
Park in view of  Yilmaz discloses the limitations of claim 15 as stated above.  Park in view of Yilmaz is silent with respect to the recited materials for  the chip backmetal .
You Yang, in the same field of endeavor of die attach process (Abstract) discloses solder for attaching the backmetal of the die to a metal substrate (para 0061) and discloses the material TiN/NiV/Ag (para. 0059) for the backmetal .

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have used the material disclosed by You Yang in the device disclosed by Park in view of  Yilmaz in order to obtain the benefit of that solder reacts well with the backmetal material disclosed by You Yang (para. 0059 of You Yang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Okita with the device disclosed by Park in view of Yilmaz  and You Yang because Okita discloses the material may be in layers or may be an alloy, and therefore is a teaching of that the layers and an alloy of the materials in the layers is of art recognized equivalence for the same purpose (MPEP 2144.06).


 Response to Argument
On pages 9 and 10 of Appellant’s Appeal Brief, Appellant has argued that in the Office Action the Examiner relies on portions of three different semiconductor packages of Yilmaz to teach the elements of the semiconductor package of claim 1.  This argument is respectfully found to be not persuasive because Yilmaz discloses that one or more features from any embodiment may be combined with one or more features of any other embodiment without departing from the scope of the invention (para .0061).  
On pages 12 and 13 of Appellant’s Appeal Brief, Appellant has argued that Yilmaz does not disclose wherein the prefabricated copper slab is coupled directly to the back metal because the mechanical layer 119 that supports the metal substrates is ceramic.  This argument is respectfully found 
On pages 13 and 14 or Appellant’s Appeal Brief, Appellant has argued that Yilmaz does not disclose the on resistance is reduced by the packages disclosed by Yilmaz as claimed by claims 2 and 9.  This argument is respectfully found to be not persuasive because the structure disclosed by Yilmaz which Yilmaz discloses reduces on-resistance (para. 0002 and 0004) includes a thick slab of copper, the thickness ranges which overlap the recited ranges.  Yilmaz discloses that the thick metal layer reduces on-resistance, as Yilmaz discloses the metal layer does not only dissipate heat as in the prior art, but also reduces the on-resistance (para. 0002 and 0004), which is a disclosure that the structure disclosed by Yilmaz inherently reduces on-resistance (MPEP 2114(I) Inherency and functional limitations in apparatus claims).
On pages 14 and 15 of Appellant’s Appeal Brief Allpellant has argued that Okita (US Pat. Pub. No. 2017/0263502  is not prior art.  This argument is respectfully found to be not persuasive because the Okita US Pat. Pub. has a priority date  of a prior application to which there is a priority benefit claim (MPEP 2145.01(b)), which for the Okita U.S. Pat. Pub. is of Foreign Application Priority date of Mar. 9, 2016.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895